       Case 2:21-cv-01144-CJB-DPC Document 17 Filed 07/08/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

 TEDDY BILLIOT, MARY VERDIN, LIZA                           NO. 2:21-cv-01144(J)(2)
 NAQUIN, TASHA DARDAR, JADE BILLIOT
 BERGERON, LANNY DARDAR, CANDACE
 HENDON, KELLY NAQUIN, LORETTA
 VERDIN, CASEY DARDAR, SHANA RAE
 DARDAR, AND JOAN BRUNET
 Plaintiffs,

 vs.                                                        JUDGE: BARBIER

 THE TERREBONNE PARISH SCHOOL                               MAGISTRATE: CURRAULT
 BOARD, THE TERREBONNE PARISH
 SCHOOL DISTRICT, PHILIP MARTIN,
 INDIVIDUALLY AND IN HIS OFFICIAL
 CAPACITY AS SUPERINTENDENT, AND
 GREGORY HARDING, INDIVIDUALLY AND
 IN HIS OFFICIAL CAPACITY AS PRESIDENT
 OF THE TERREBONNE PARISH SCHOOL
 BOARD
 Defendants.

                  OPPOSED MOTION TO FILE THE ENTIRE RECORD
                         IN THE REDMAN/BOYKIN CASE

       Plaintiffs, Teddy Billiot, Mary Verdin, Liza Naquin, Tasha Dardar, Jade Billiot Bergeron,

Lanny Dardar, Candace Hendon, Kelly Naquin, Loretta Verdin, Casey Dardar, Shana Rae Dardar,

and Joan Brunet, appearing through undersigned counsel, move the Court to file the entire record

in the Redman/Boykin case as applicable to the issues in this case. A separate motion will be filed

for the Naquin.

       Stan R. Duval, counsel for the defendants, whose client claims in responses to a public

records request directed to Redman/Boykin to not have any records of Redman/Boykin, objects to

this material proposed to be filed as not relevant.




                                                  1
       Case 2:21-cv-01144-CJB-DPC Document 17 Filed 07/08/21 Page 2 of 3




       The grounds for this motion, as are more fully set forth in the memorandum filed herewith,

are as follows:

                                                1.

        The Redman/Boykin judgment is continuing and sets forth obligations on the part of the

defendants and their predecessors, such as detailed reports, that were temporarily complied with.

These reports and other compliance with the judgment were long ago discontinued without any

order of this Court permitting the defendants to discontinue compliance with the judgment.

                                                2.

       The Redman/Boykin record, which is tendered for filing and for this Court’s review,

contains a great many reports from the TPSB for the period immediately after the judgment that

contains information relevant to the matters pending before the Court. In the absence of any order

from this Court, the reports stopped and have never been restarted. Such non-compliance with the

judgment may also have legal significance to the issues before this Court.

                                     Respectfully submitted,

                                     KOERNER LAW FIRM
                                     /s/ Louis R. Koerner, Jr.,
                                     Louisiana Bar 7817
                                     1204 Jackson Avenue
                                     New Orleans, Louisiana 70130-5130
                                     (504) 581-9569 (New Orleans)
                                     (504) 405-1411 (Cell)
                                     (504) 324-1798 (Fax)
                                     koerner@koerner-law.com
                                     URL: www.koerner-law.com




                                                2
      Case 2:21-cv-01144-CJB-DPC Document 17 Filed 07/08/21 Page 3 of 3




                                    DOMENGEAUX WRIGHT ROY & EDWARDS
                                    /s/ James H. Domengeaux, Sr.
                                    Bar Roll No. 17555
                                    556 Jefferson St., Suite 500
                                    Post Office Box 3668
                                    Lafayette, Louisiana 70502
                                    (337) 233-3033

                                   Attorneys for Teddy Billiot, Mary Verdin, Liza Naquin,
                                   Tasha Dardar, Jade Billiot Bergeron, Lanny Dardar,
                                   Candace Hendon, Kelly Naquin, Loretta Verdin, Casey
                                   Dardar, Shana Rae Dardar, and Joan Brunet

                                       CERTIFICATE

       I hereby certify that I have served the foregoing pleading by ECF and by email to Stan R.

Duval on July 7, 2021.

                                            /s/ Louis R. Koerner, Jr.




                                               3
